Title: Certificate for George Taylor, Jr., 22 February 1798
From: Jefferson, Thomas
To: 


          Philadelphia.
          I hereby certify that mr George Taylor acted as translating clerk for the French language to the Secretary of state’s office, during the latter part of the time that I was in that department: that his translations were faithful and well done, and bespoke a full degree of knowlege of that language: and that he was very diligent and assiduous in this as in all his other duties. Given under my hand this 22d. day of February 1798
          
            Th: Jefferson
          
        